This action was instituted by appellant under the Declaratory Judgment Law (1933 Sess. Laws, Chap. 70) in which it was sought to have the district court determine, adjudge and declare the rights, status and duties of appellant under the Unemployment Compensation Law (Third Ex. Sess. Laws 1936, chap. 12, as amended by Sess. Laws 1937, chaps. 9, 183, 187 and 188; Sess. Laws 1939, chaps. 202 and 239; Sess. Laws 1941, chaps. 65, 175 and 182; Sess. Laws 1943, chaps. 29, 68 and 92) and particularly as it affects said Association with respect to the payment of unemployment compensation taxes upon its insurance agents.
In appellant's amended complaint it is alleged, inter alia:
"That the plaintiff is now and at all times hereinafter mentioned a corporation duly organized and existing under the laws of the State of Idaho, to-wit: Chap. 110 of the 1933 Session Laws of Idaho and Chap. 114 of the 1941 Session Laws of Idaho, with its principal place at Boise, Idaho.
"That defendants W.L. Robinson, G.W. Suppiger and B.W. Oppenheim are the duly appointed, qualified and acting members of, and now constitute the Industrial Accident Board of the State of Idaho; and as such the said defendants are charged with the administration of the Unemployment Compensation Law of Idaho (Chap. 12, 3rd Ex. *Page 806 
Sess. Laws of 1935, as amended; Chap. 182, 1941 Sess. Laws) through the medium of the Unemployment Compensation Division of the Industrial Accident Board.
"The defendants, acting by and through the said Unemployment Compensation Division of the Industrial Accident Board, have heretofore notified this plaintiff of their intention to apply to this plaintiff the contribution provisions of said Unemployment Compensation Law, in retrospect to January 1st, 1936, as respects the earnings of agents of the plaintiff compensated on a commission basis in connection with sales of policies of insurance written by such agents on behalf of plaintiff.
"The plaintiff is a non-profit, mutual benefit association with limited powers, holding its funds, accumulations, investments, securities and properties in trust for its members, as provided in Sec. 4, Chap. 114, 1941 Sess. Laws of Idaho, and is in doubt as to its lawful authority to comply with the demand of the defendants heretofore made, in pursuance of the notice as set forth in paragraph III, supra, for payment of unemployment compensation benefit contributions * * *.
"The rights, status, legal relations and duties of the plaintiff under the said act (Unemployment Compensation Law) are in doubt, and uncertain; the plaintiff is, and since the enactment of said Unemployment Compensation Law has been advised that it is not within the scope of said act, and is under no legal obligation to pay the said contributions; the defendants have, upon ex parte investigation and ruling, held the said act applicable to agents of this plaintiff paid on a commission basis as aforesaid, and now proposes to enforce the said act against this plaintiff. This plaintiff has declined to pay the said contributions, upon the grounds hereinafter set forth; and by reason of its nature as a non-profit benefit association operating upon a contribution basis the plaintiff will be irreparably damaged by enforcement of said act against it.
"The said Unemployment Compensation Act does not apply to said plaintiff association nor to the agents of this plaintiff, and is unlawful, invalid and inapplicable to this plaintiff for the following reasons:"
Thereafter there is set forth in the complaint numerous reasons why the act is unlawful, invalid and inapplicable to appellant, and furthermore, the constitutionality of the *Page 807 
act is attacked upon numerous grounds. It is not necessary to set out all the various allegations of the complaint attacking the constitutionality and validity of the act and its applicability to appellant, for the reason that if I am correct in the conclusion I have reached all questions sought to be raised and to have adjudicated, other than that of jurisdiction, would be determined by the trial court in the first instance, and reviewed by this court on appeal in the event that either party should be dissatisfied with the judgment of the trial court.
The pertinent question here is whether or not the district court had jurisdiction to determine the controversy between the respective parties under the Declaratory Judgment Law, or whether the jurisdiction rested solely and exclusively with the Industrial Accident Board sitting as administrator of the Unemployment Compensation Law with authority to administer said law, and orders made by said board when so acting are subject to review by direct appeal to this court, and not otherwise.
The original Unemployment Compensation Law (Third Ex. Sess. Laws 1936, chap. 12, sec. 6) provides, inter alia:
"Any person aggrieved by the determination of the board shall have the right of appeal to the district court of the county in this state in which the dispute arose, and any person aggrieved by the decision of the district court, including the board, shall have the right of appeal to the supreme court of this state."
It is provided in sec. 5, subsec. (g) chap. 182, 1941 Sess. Laws, amending sec. 6, chap. 12, Third Ex. Sess. Laws, 1936, that in unemployment compensation cases:
"A decision of the Board, in the absence of fraud, shall be final and conclusive unless within thirty days after a copy of the decision has been served on the parties, either party appeals to the Supreme Court. In such appeals the jurisdictionof the Court shall be limited to a review of questions of law.
* * *" (Italics mine.)
In other words, the original act provided for an appeal to the district court from all orders of the Industrial Accident Board sitting as administrator of the Unemployment Compensation Law, while, by the 1941 amendment, the legislature sought to provide an appeal directly from the orders of the board to the supreme court as upon appeals from awards in industrial accident cases, and limited the jurisdiction *Page 808 
of the supreme court to a review of questions of law only.
Sec. 20, art. 5 of the constitution provides:
"The district court shall have original jurisdiction in all cases, both at law and in equity, and such appellate jurisdiction as may be conferred by law."
Sec. 13, art. 5 of the constitution is as follows:
"The legislature shall have no power to deprive the judicial department of any power or jurisdiction which rightly pertains to it as a coordinate department of the government; but the legislature shall provide a proper system of appeals, and regulate by law, when necessary, the methods of proceeding in the exercise of their powers of all court below the supreme court, so far as the same may be done without conflict with this constitution."
In Fox v. Flynn, 27 Idaho 580, 150 P. 44, art. 5, sec. 13, supra, was held to be a restriction upon the power of the legislature to limit the jurisdiction conferred by the constitution on the judicial department of the state, holding that the legislature had no power to prescribe the jurisdiction of the district courts less broad than contained in sec. 20, art. 5 of the constitution.
Legislative enactments limiting the jurisdiction of the constitutional courts of the state cannot be upheld.
Prior to November 4, 1936, sec. 9, art. 5 of the constitution read as follows:
"The Supreme Court shall have jurisdiction to review, upon appeal, any decision of the district courts, or the judges thereof, and any order of the public utilities commission; the legislature may provide conditions of appeal, scope of appeal, and procedure on appeal from orders of the public utilities commission. * * *"
At its regular session in 1935 the legislature passed a joint resolution proposing an amendment to sec. 9, art. 5, the same to be submitted to a vote of the people at the general election on November 3, 1936, and proposed that the following additions be inserted in said section so that it would read as follows:
"The supreme court shall have jurisdiction to review, upon appeal, any decision of the district courts, or the judges thereof, and any order of the public utilities commission,and any order of the Industrial Accident Board: *Page 809 
the legislature may provide conditions of appeal, scope of appeal, and procedure on appeal from orders of the public utilities commission and of the Industrial Accident Board. Onappeal from orders of the Industrial Accident Board the courtshall be limited to a review of questions of law."
I assume it will be conceded that in the absence of the amendment providing for direct appeals from orders of the Industrial Accident Board to the supreme court (1935 Sess. Laws, p. 377) the district court would have had jurisdiction of both the subject-matter and of the parties in the instant case. The query then arises, did the amendment deprive the district courts of jurisdiction in unemployment compensation controversies, and vest in the Industrial Accident Board, exclusively, power under the Unemployment Compensation Law to hear and determine all matters enumerated in the Unemployment Compensation Law and the numerous amendments thereto, subject only to review upon appeal directly to the supreme court as in cases brought under the Workmen's Compensation Law?
It will be observed that the resolution to be submitted to the people amending sec. 9, art. 5, supra, passed the House and Senate in 1935, and at that time there was no Unemployment Compensation Law in this state. The original Unemployment Compensation Law was enacted August 6, 1936, but did not become effective until September 1, 1936, and it provided, as heretofore pointed out, that it should be administered by the Industrial Accident Board until otherwise provided by law, acting not as the Industrial Accident Board but as administrator of the Unemployment Compensation Law. Otherwise stated, the legislature designated the Industrial Accident Board as the agency to administer the Unemployment Compensation Law. It could well have designated any other agency, bureau or commission. When administering this law the Industrial Accident Board is not acting under its power, constitutional or statutory, as the Industrial Accident Board, but merely in the capacity and possessed of the power and authority conferred upon it by the Unemployment Compensation Law.
The constitutional amendment to sec. 9, art. 5, wherein it is provided "the Supreme Court shall have jurisdiction to review, upon appeal, any decision of the district courts, or the judges thereof, and any order of the public utilities commission, and any order of the Industrial Accident Board," has no application to the Unemployment Compensation *Page 810 
Law, but has reference only to the Workmen's Compensation Law, and wherein said amendment provides "the Supreme Court shall have jurisdiction to review upon appeal * * * any order of the Industrial Accident Board" cannot, by any stretch of the imagination, be extended to include any order of the Industrial Accident Board sitting as administrator of the Unemployment Compensation Law.
Clearly it was not the intention of the legislature in proposing the amendment, or the voters when adopting it, to provide for an appeal directly to the supreme court from any order of the Industrial Accident Board sitting as administrator of the Unemployment Compensation Law made at some future time in administering the Unemployment Compensation Law which was to be administered by the board temporarily, or until otherwise provided by law. If it had been the intention of the legislature such a provision would have been included in the amendment, and it would have read that a direct appeal to the supreme court would lie from any order of the Industrial Accident Board, or any order of the Industrial Accident Boardsitting as administrator of the Unemployment Compensation Law.
Should it be held that under sec. 9, art. 5 of the constitution, as amended, the district courts may be by-passed and held to be without jurisdiction to entertain controversies arising under the Unemployment Compensation Law, and that review of all orders made by the Industrial Accident Board sitting as administrator of the Unemployment Compensation Law could be reviewed only by direct appeal to the supreme court, as in matters arising or growing out of the Workmen's Compensation Law, and that the supreme court would be limited to a review of questions of law only, it would follow that in all appeals from any order of the Industrial Accident Board administering the Unemployment Compensation Law the supreme court would be limited to a review of questions of law only, and no review of questions of fact involved would be subject to judicial review or determination. Such holding would nullify sec. 20, art. 5 of the constitution, wherein it provides that the district court shall have original jurisdiction in all cases, both at law and in equity, and also overrule Fox v.Flynn, supra.
In my opinion the legislature had no power under the amendment to limit appeals direct to the supreme court from any order of the Industrial Accident Board sitting as *Page 811 
administrator of the Unemployment Compensation Law as it undertook to do in chap. 182, 1941 Sess. Laws, p. 389, sec. 5, subsec. (g) and in chap. 68, 1943 Sess. Laws, p. 139, sec. 1, hence the above amendments were without force or effect and did not deprive the district court of jurisdiction in unemployment compensation controversies.
I concur in the majority opinion wherein it is held: "In other words we hold that the district court had jurisdiction to construe the law and pass upon its constitutionality," but dissent from the holding "that it [district court] had no jurisdiction to investigate the facts, to make findings thereon or to determine the weight of the evidence or credibility of witnesses."
To my mind the above holding is not sound. Either the district court had jurisdiction of both the parties and the subject-matter and that such jurisdiction carried with it power to determine every issue or question properly arising in the case, to do all things with reference thereto, and to grant full relief, or the Industrial Accident Board had exclusive jurisdiction of the entire controversy subject to review of questions of law only upon appeal to this court, not divided jurisdiction.
Under the majority holding it becomes necessary for appellants to go to the district court and have that court pass upon the constitutionality of the Unemployment Compensation Law, and that is as far as the district court can proceed. Then it becomes necessary for appellant to appear before the Industrial Accident Board, sitting as administrator of the Unemployment Compensation Law, where an investigation will be had of the facts, which cannot be reviewed on appeal to this court, the supreme court being limited under the constitution, as amended, to a review of questions of law only. There is no judicial determination of the facts except by an administrative board. Clearly this is not due process of law.
There is no question that the people, not the legislature, amend the constitution, but the constitution must be amended by the people before its plain provisions are disregarded and courts deprived of judicial power in violation of the constitution by legislative enactment conferring such judicial power upon administrative boards. Furthermore, it is illogical to hold that under the amendment the people had in mind the enactment of the Unemployment Compensation *Page 812 
Law, or any other law enacted at a time subsequent to the proposed amendment, or that the legislature would subsequently temporarily empower the Industrial Accident Board to administer said law, and that said amendment deprived the district court of all jurisdiction under the Declaratory Judgment Law and limited review of all proceedings had under the Unemployment Compensation Law. The people, no doubt, reading the proposed amendment understood that it had reference only to proceedings before the Industrial Accident Board in industrial accident proceedings, not proceedings before the Board as an agency administering the Unemployment Compensation Law, or any other law subsequently enacted by the legislature designating said Board as temporary administrator thereof.
Whether or not the Industrial Accident Board, in the first instance, is authorized to determine factual matters in unemployment compensation proceedings is not necessarily here for determination. The only question here necessary to be determined is whether or not the district court, under the Declaratory Judgment Law, had jurisdiction to determine, adjudge and declare the rights, status and duties of appellant under the Unemployment Compensation Law. The Declaratory Judgment Law was enacted for the express purpose of avoiding unnecessary expense and delay by affording an opportunity to litigants to have their rights, status and obligations judicially determined in a proper proceeding thereby avoiding double appeals and double expense and unnecessary delay.
I am, therefore, not convinced that double appeals or double expense is a sound or sufficient reason, or any reason, to emasculate a constitutional provision, or that it, actuated or influenced the adoption of the amendment to the constitution.
In my opinion the demurrer should have been overruled in its entirety, not in part. The district court had jurisdiction of the parties and the subject-matter without limitation, and should have proceeded to determine the entire controversy.
I am authorized to state that Justice Dunlap concurs in the foregoing dissenting opinion. *Page 813